Citation Nr: 0919086	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-34 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a disorder 
manifested by a heart murmur.

3.  Entitlement to residuals of prostate cancer associated 
with herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to September 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The Veteran's claims file is in the jurisdiction of Atlanta, 
Georgia RO.  A hearing was held before the undersigned 
Veterans Law Judge at this RO in April 2009.  A transcript of 
that hearing has been associated with the claims file.

The claims of service connection for a disorder manifested by 
a heart murmur and prostate cancer as a result from herbicide 
exposure are being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical evidence of right hearing loss as defined 
by VA.


CONCLUSION OF LAW

The criteria for service connection for right hearing loss 
have not been met.
38 U.S.C.A §§ 1101, 1110, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

In June 2005, the agency of original jurisdiction (AOJ) 
provided the notice required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R.§  3.159(b) (2008). Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  
Furthermore, in March 2006 the Veteran was provided with a 
notice of effective date and disability rating regulation 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Even though the claim was not thereafter 
readjudicated, the Board concludes herein that the 
preponderance of the evidence is against the Veteran's claim 
for service connection, and as such any questions as to the 
appropriate disability evaluation and effective date to be 
assigned are rendered moot.  Id.  The VA has also done 
everything reasonably possible to assist the Veteran with 
respect to his claim for benefits, such as providing VA 
medical examination, obtaining medical records and medical 
opinions.  Consequently, the duty to notify and assist has 
been met.



Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R §  3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders, 
such as sensorineural hearing loss, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

For historical purposes, in February 2006 the Veteran was 
granted service connection for his left ear hearing loss, 
effective April 11, 2005.  However, the Veteran was denied 
for his right ear hearing loss.

The Veteran contends that his hearing loss results from noise 
exposure in service during the Vietnam War.  The Veteran was 
stationed on board a heavy cruiser the USS Canberra.  During 
his time in Vietnam, the Veteran claims he was exposed to 
acoustic noise trauma.  At an April 2009 hearing before the 
Board, the Veteran testified he was "work[ing] in the gun 
turrets, on the eight-inch gun turrets, as a rammer man.  
[He] worked on the bridge, an open bridge, as a telephone 
talker, during combat operations.  [His] ship expanded at 
least over 100- to 150,000 rounds of ammunition... during the 
three tours that [he] served [in Vietnam] from five-inch, 
eight-inch guns, and machine gun fire for a long - assaulting 
North Vietnamese troops that [he] engaged while on open 
bridge duty, and also bridge duty."  The Veteran stated he 
was not advised to wear hearing protection.  The Veteran 
stated that he has difficulty hearing, generally more 
difficult to hear conversations at a distance.  See hearing 
transcript, dated April 2009.

According to the Veteran's service medical record, in various 
time during 1968 the Veteran was treated for earaches.  In 
October 1968, a physical examination revealed "perforations 
in both ears" was advised irrigation treatment, to keep 
cotton balls in ears for 10 days, and issued to be removed as 
phone talker for two weeks.  At the follow up examination, in 
November 1968, the Veteran had some infection remaining in 
the left ear with small perforation.  See Service medical 
treatment record, dated September and November 1968.  A few 
days after the follow up examination, the Veteran returned 
for treatment.  The service medical treatment record 
indicates that the "right [ear] appears normal, left [ear] 
hearing well [with] some reddening."  See Service medical 
treatment record, dated November 1968. 

In addition, the Veteran's September 1969 separation 
examination does not indicate abnormal hearing loss in either 
the left and right ears.  See Separation examination, dated 
September 1969.  There is no complaint or treatment of 
hearing loss or acoustic trauma in the service treatment 
records. 

In July 2005, the Veteran underwent a VA audiology 
examination.  The report of the VA audiological examination 
reflects that on the authorized audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
30
20
LEFT
5
10
20
40
50

Speech audiometry revealed speech recognition ability of 96 
percent in both the right and left ear.  Furthermore, the 
audiologist opined "[f]or VA purposes the hearing loss in 
the right ear is not considered a disability."  See VA 
audiological examination, dated July 2005. 

The Board is sympathetic to the Veteran's claim and 
appreciates his honorable, highly decorated, military 
service.  However, while the evidence indicates sensorineural 
hearing loss in the left ear, as defined by 38 C.F.R. § 
3.385, but not in the right ear.  In this case, even if the 
Board conceded in-service acoustic trauma, based on the 
normal right ear hearing on examination of July 2005, service 
connection for right ear hearing loss cannot be granted.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.


REMAND

Disorder Manifested by a Heart Murmur

The Veteran contends that he has a heart disorder that was 
developed while in service.  He testified in the April 2009 
hearing that he was diagnosed with tachycardia and murmurs 
and received medical treatment during active duty.  He stated 
that he sought treatment from a private doctor in 1981 for 
the same condition he had during service.  Furthermore, the 
Veteran that that he was "told by the doctors in the Navy, 
at that time, was that there's actually nothing that they 
[could] do for it.  It was just a condition that developed 
while [he] was in service.  And the only treatment that could 
render it normal, during episodes, is through drug treatment.  
And they felt as though, if [he] did need it, to seek help 
when [out of service].  And during the course of the years, 
from the time of discharge, [his] first complaint of it with 
a [private] doctor, [he] had on-and-off episodes, but nothing 
that was debilitating to [him]."  See hearing transcript.

According to the service treatment records, the Veteran 
complained of heart palpitations in February 1969.  See In-
Service treatment record, dated February 1969.  A March 1969 
service treatment record indicates that he had a "history of 
palpitations" but denied chest pains.  In addition, the 
examiner noted that the Veteran was "still complaining of 
increased awareness of heart palpitations when off the 
Librium."  

The Veteran's April 1969 examination found "the heart and 
lungs [were] normal."  Moreover, "there [was] no evidence 
of selective chamber enlargement, shunt vessels, or 
cardiomegaly.  There was no calcium seen in profile with the 
heart" and the Veteran was placed back on Librium.  See In-
service treatment record, dated April 1969.  The Veteran 
separation examination does not indicate any abnormal heart 
conditions.  See Separation examination. 

Post service medical treatment records indicate that the 
Veteran sought treatment for his heart palpitations in April 
1981.  In June 2003, the Veteran underwent an echocardiogram 
for his heart murmur during a private cardio examination.  
The private examiner found there was "no significant 
valvular abnormality [was] appreciated on current study.  
Overall good left ventricular systolic contractility with an 
estimated ejection fraction of 60%."  An addendum was added 
that "on an isolated view of the distal septum appears to be 
mildly hypokinetic which may represent ischemia but since 
this is an inconsistent finding it should be correlated 
clinically."  See Dr. J. M. Jancko report, dated June 2003.

In August 2005, the Veteran was treated at the Physicians 
Immediate Med with complaints of "irregular heartbeat... more 
bothersome last few [weeks]."  See Physicians Immediate Med 
record, dated August 2005.  Shortly thereafter, the Veteran 
was treated at the Cardiology of Georgia where it was found 
that the Veteran's pulse rate and the electrocardio-graphic 
wave representing ventricular depolarization were within 
normal limits.  In addition, the private examiner found  that 
"much of the ectopy was asymptomatic."  See Cardiology of 
Georgia record, dated August 2005. 

In January 2006, Dr. Cooley of Physicians Immediate Med 
verified that the Veteran was treated for palpitations and 
ectopy.  Dr. Cooley further stated that "[t]hough one cannot 
say precisely how long this condition existed prior to the 
date of diagnosis, it is well known that this type of 
disability can be present for years prior to becoming 
symptomatic.  It is my opinion that this condition could have 
as likely as not been caused or aggravated by the [V]eteran's 
active duty service time."  See Dr. Cooley's letter, dated 
January 2006.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  

A VA examination has not been provided for this claim and, in 
this case, based on the evidence of in-service complaint and 
treatment, the Veteran's claim of history of heart murmurs 
and palpitations during and post service, the multiple 
private medical examiner' treatment notes and opinions, and 
the lack of a VA examination, the Board finds that a VA 
examination and opinion are needed.  

Prostate Cancer Due to Herbicide Exposure

VA law and regulations provide that if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  See also 38 C.F.R. § 
3.309(e).  Furthermore, VA has determined that a veteran who 
served in the Republic of Vietnam during the Vietnam era, or 
in another specific area during a specific period of time, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2007).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal 
Circuit recently clarified that service in the Republic of 
Vietnam is interpreted as requiring service on the landmass 
of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).

In addition, absent affirmative evidence to the contrary, 
there is a presumption of exposure to herbicides (to include 
Agent Orange) for all veterans who served in Vietnam during 
the Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975). 38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2008) and 38 C.F.R. § 3.307(a)(6)(iii) (2008). In 
regulations adding diabetes mellitus as a disability 
presumptively related to herbicides, VA stated that "service 
in the Republic of Vietnam" includes service on inland 
waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).

The Veteran argued that even though he was never stepped a 
foot in land in Vietnam, for all intents and purposes, he was 
close enough to be exposed to herbicides and for that reason, 
he should be granted service connected for prostate cancer.

Service connection for prostate cancer was denied in the 
instant case because the RO determined the Veteran did not 
serve "in country" in Vietnam.  The Veteran's DD Form 214 
reflects that he served in the U.S. Navy and that his last 
duty assignment or major command was on the U.S.S. Canberra.  
The Veteran was awarded the Vietnam Service Medal and the 
Combat Action Ribbon.  See Veteran's DD 214.  However, as 
stated in above, the United States Court of Appeals for the 
Federal Circuit upheld VA's requirement that a veteran must 
have been present within the land borders of Vietnam at some 
point in the course of his or her military duty in order to 
be entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).   See 
Hass.  Therefore, the Veteran's receipt of the Vietnam 
Service Medal and the Combat Action Ribbon also does not 
provide him a presumption of exposure to herbicides.

At the April 2009 hearing, the Veteran testified he was 
diagnosed with prostate cancer approximately two and a half 
years ago.  He stated that he served on board the "U.S.S. 
Canberra, CAG-2, and CA-70" and "three [Westpac] tours to 
Vietnam." He added that he was "in the brown water Navy, 
not only in blue water" along the Mekong Delta region and 
therefore, inland.  However, the Veteran stated he "never 
stepped foot in Vietnam itself."  The Veteran was unable to 
give exact dates but testified it was "numerous times for 
each cruise that [he] was sent over there, on the three 
different occasions."  The Veteran further testified that he 
"operated with swift boats, also."  See hearing transcript. 

In light of the Veteran's statements that his ship served in 
the "brown water" areas, or inland waters of the Republic of 
Vietnam, the Board finds that the AOJ should attempt to 
obtain copies of the deck logs of the U.S.S. Canberra to 
determine if indeed the ship served in the inland waterways 
of Vietnam.

Accordingly, the case is REMANDED to the AMC for the 
following actions:

1.	The Veteran should be scheduled for a 
VA cardiology examination to determine 
whether the Veteran suffers from a 
disorder manifested by heart 
palpitations and a heart murmur, and if 
so, whether it is etiologically related 
to service.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and 
this fact should be acknowledged in the 
report.

2.	Request from the United States 
Department of the Navy, or any other 
appropriate source, such as the U.S. 
Army and Joint Services Records 
Research Center (JSRRC), copies of the 
deck logs of the U.S.S. Canberra for 
the period March 1966 to September 
1969.  In addition, the service 
department should be asked to confirm 
whether service on the U.S.S. Canberra 
(CAG-2 and CA-70) during the above time 
period included service on inland 
waterways of the Republic of Vietnam.  
All requests and responses received 
should be associated with the claims 
file.

3.	Then, the Veteran's claim should again 
be reviewed.  If the benefit sought is 
not granted, the AMC should issue a 
supplemental statement of the case and 
allow the Veteran appropriate 
opportunity to respond.  Thereafter, 
the claim should be returned to the 
Board for further appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


